Citation Nr: 0406722	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1951 to 
July 1953.  Service in Korea is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

In March 2002, the veteran filed a claim of service 
connection for tinnitus and hearing loss.  He contended that 
each was the result of exposure to noise from firing field 
artillery weapons while stationed in Korea.  The veteran's 
DD-214 indicates that he had a specialty number of 0800, 
Basic Field Artillery Man.  

The veteran's service medical records (SMRs) contain a 
January 1951 enlistment physical examination report showing a 
whispered voice examination which revealed hearing acuity of 
15/15.  There are no other reports of hearing examinations, 
and the veteran said in 2002 that none existed, until the 
veteran was examined by VA in December 2002.  

The veteran's first mention of hearing difficulty was in 
March 1975.  In a Statement in Support of Claim for an 
increased rating for his service-connected residuals of 
fracture of the right femur and scarring of the right temple 
(residuals of a motor vehicle accident), the veteran 
mentioned in passing that he had "put up with" a "degree 
of loss of hearing" since 1954.

As noted above, the veteran was afforded an audiological 
examination in December 2002.  The examination revealed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
80
90
90
LEFT
30
50
100
105+
105+

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 52 percent in the left ear.  The 
audiologist noted that the veteran complained of trouble 
hearing and of tinnitus.  The audiologist found hearing was 
normal at the lower frequencies and steeply sloped to a 
profound sensorineural hearing loss bilaterally.  The 
audiologist's report did not discuss the etiology of the 
hearing loss or the tinnitus.  

The Board finds that further evidentiary development is 
required in this case.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA has an 
obligation to seek medical opinion evidence in cases like the 
veteran's.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has 
diagnosed tinnitus and sensorineural hearing loss that 
qualifies as impaired hearing by VA standards.  38 C.F.R. 
§ 3.385 (2003).  He has specifically indicated that he was 
exposed to loud artillery noise during service and at one 
point reported that he had had hearing loss since 1954, which 
was the year he separated from military service.  
Consequently, the Board concludes that the information of 
record requires that VA seek a medical nexus opinion.  The 
veteran has current disability, he experienced an event 
(noise exposure) during service, and the information provided 
by the veteran implies a relationship between the two.  

This case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an audiological evaluation for 
compensation purposes.  The audiologist 
should review the entire record and take 
a detailed history from the veteran.  A 
diagnosis with respect to hearing loss 
and tinnitus should be provided, and the 
audiologist should provide a medical 
opinion as to the medical probabilities 
that hearing loss or tinnitus is 
attributable to the veteran's period of 
military service.  The rationale for the 
audiologist's opinion should be set forth 
in detail.

2.  The RO should ensure that the sought-
after medical nexus opinion is provided.  
Thereafter, the RO should re-adjudicate 
the claims on appeal.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be provided.  

After the veteran and his representative have had opportunity 
to respond to the supplemental statement of the case, the 
record should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 




